EXHIBIT 99.1 NATIONAL COAL CORP. ANNOUNCES ASSET SALES AGREEMENT Knoxville, Tenn. – (April 12, 2010) – National Coal Corp. (Nasdaq: NCOC), a Central and Southern Appalachian coal producer, today announced that it has entered into an agreement to sell a portion of its assets located on the New River Tract in Eastern Tennessee for $10 million to Ranger Energy Investments, LLC, a company controlled by Jim Justice.The purchase price is payable in cash and the assumption by Ranger Energy of approximately $6.0 million of accounts payable the Company owes to an affiliate of Ranger Energy.Ranger Energy also has agreed to lease a portion of the Company’s coal reserves also located on the New River Tract and to purchase the Company’s coal inventory located at the Baldwin Preparation Plant. In addition to our receipt of the purchase price for the assets, the Company also will receive from Ranger Energy the return of approximately $1.9 million in cash that was previously pledged to secure reclamation bonds and other liabilities associated with the New River Tract operation, and payment for coal inventories on the property at closing - which are expected to be minimal.Also, the Company will receive from other vendors approximately $0.2 million in cash that was previously pledged to secure services.Proceeds from the sale will be used to repay the $4.5 million balance due under the Company’s $5.0 million short-term revolving credit facility, which currently is in default.Any remaining proceeds will be used to repay financing obligations for certain of the assets being sold and for other general corporate purposes. The consummation of the sale is conditioned upon Ranger Energy’s purchase from Centaurus Energy Master Fund, LP of $30.3 million of the Company’s 10.5% senior secured notes due 2010 and the Company’s $5 million short-term revolving credit facility, among other customary closing conditions.The transaction is expected to close before the end of April 2010. Daniel A.
